Exhibit 10.12(b)

AMENDMENT NO. 1

TO THE

VWR INTERNATIONAL, LLC RETIREMENT PLAN

(As Amended and Restated Effective January 1, 2011)

WHEREAS, VWR International, LLC (“VWR”) maintains the VWR International, LLC
Retirement Plan (the “Plan”) for the benefit of its selected employees; and

WHEREAS, the Plan was most recently amended and restated effective January 1,
2011; and

WHEREAS, Section 11.1 of the Plan provides that the Benefit and Retirement Plan
Committee of VWR (the “Committee”) is authorized to adopt Plan amendments that
have no substantial adverse impact on any “Employer” or the Plan; and

WHEREAS, the Committee desires to amend the Plan to add the funding-based
benefit limitations required by Section 436 of the Internal Revenue Code of
1986, as amended, and the regulations thereunder.

NOW, THEREFORE, effective as of January 1, 2013, the Plan is hereby amended as
follows:

 

  1. Section 5.8 of the Plan is amended and restated in its entirety to read as
follows:

 

  “5.8 Limitations Based on Funded Status.

Notwithstanding any other provision of the Plan to the contrary, the following
limitations shall apply effective for Plan Years beginning on or after
January 1, 2008:

(a) AFTAP Between 60 and 80 Percent. Notwithstanding any other provisions of the
Plan, if the Plan’s AFTAP for a Plan Year is less than 80% (or would be less
than 80% to the extent described in Section 5.8(a)(ii) below), but is not less
than 60%, then the limitations set forth in this Section 5.8 apply.

(i) 50 Percent Limitation on Single Sum Payments, Other Accelerated Forms of
Distribution, and Other Prohibited Payments. A Participant or Beneficiary is not
permitted to elect, and the Plan shall not pay, a single sum payment or other
optional form of benefit that includes a Prohibited Payment with an Annuity
Starting Date on or after the applicable Section 436 Measurement Date, and the
Plan shall not make any payment for the purchase of an irrevocable commitment
from an insurer to pay benefits or any other payment or transfer that is a
Prohibited Payment, unless the present value of the portion of the benefit that
is being paid in a Prohibited Payment does not exceed the lesser of:

(A) 50% of the present value of the benefit payable in the optional form of
benefit that includes the Prohibited Payment; or

(B) 100% of the PBGC maximum benefit guarantee amount (as defined in Treas. Reg.
§1.436-1(d)(3)(iii)(C)).



--------------------------------------------------------------------------------

The limitation set forth in this Section 5.8(a)(i) does not apply to any payment
of a benefit which under section 411(a)(11) of the Code may be immediately
distributed without the consent of the Participant. If an optional form of
benefit that is otherwise available under the terms of the Plan is not available
to a Participant or Beneficiary as of the Annuity Starting Date because of the
application of the requirements of this Section 5.8(a)(i), the Participant or
Beneficiary is permitted to elect to bifurcate the benefit into unrestricted and
restricted portions (as described in Treas. Reg. §1.436-1(d)(3)(iii)(D)). The
Participant or Beneficiary may also elect any other optional form of benefit
otherwise available under the Plan at that Annuity Starting Date that would
satisfy the 50%/PBGC maximum benefit guarantee amount limitation described in
this Section 5.8(a)(i), or may elect to defer the benefit in accordance with any
general right to defer commencement of benefits under the Plan.

(ii) Plan Amendments Increasing Liability for Benefits. No amendment to the Plan
that has the effect of increasing liabilities of the Plan by reason of increases
in benefits, establishment of new benefits, changing the rate of benefit
accrual, or changing the rate at which benefits become nonforfeitable shall take
effect in a Plan Year if the AFTAP for the Plan Year is:

(A) Less than 80%; or

(B) 80% or more, but would be less than 80% if the benefits attributable to the
amendment were taken into account in determining the AFTAP.

The limitation set forth in this Section 5.8(a)(ii) does not apply to any
amendment to the Plan that provides a benefit increase under a Plan formula that
is not based on compensation, provided that the rate of such increase does not
exceed the contemporaneous rate of increase in the average wages of Participants
covered by the amendment.

(b) AFTAP Less Than 60 Percent. Notwithstanding any other provisions of the
Plan, if the Plan’s AFTAP for a Plan Year is less than 60% (or would be less
than 60% to the extent described in Section 5.8(b)(ii) below), then the
limitations in this Section 5.8(b) apply.

(i) Single Sums, Other Accelerated Forms of Distributions, and Other Prohibited
Payments Not Permitted. A Participant or

 

- 2 -



--------------------------------------------------------------------------------

Beneficiary is not permitted to elect, and the Plan shall not pay, a single sum
payment or other optional form of benefit that includes a Prohibited Payment
with an Annuity Starting Date on or after the applicable Section 436 Measurement
Date, and the Plan shall not make any payment for the purchase of an irrevocable
commitment from an insurer to pay benefits or any other payment or transfer that
is a Prohibited Payment. The limitation set forth in this Section 5.8(b)(i) does
not apply to any payment of a benefit which under section 411(a)(11) of the Code
may be immediately distributed without the consent of the Participant.

(ii) Shutdown Benefits and Other Unpredictable Contingent Event Benefits Not
Permitted to be Paid. An Unpredictable Contingent Event Benefit with respect to
an Unpredictable Contingent Event occurring during a Plan Year shall not be paid
if the AFTAP for the Plan Year is:

(A) Less than 60%; or

(B) 60% or more, but would be less than 60% if the AFTAP were redetermined
applying an actuarial assumption that the likelihood of occurrence of the
Unpredictable Contingent Event during the Plan Year is 100%.

(iii) Benefit Accruals Frozen. Benefit accruals under the Plan shall cease as of
the applicable Section 436 Measurement Date. In addition, if the Plan is
required to cease benefit accruals under this Section 5.8(b)(iii), then the Plan
is not permitted to be amended in a manner that would increase the liabilities
of the Plan by reason of an increase in benefits or establishment of new
benefits.

(c) Limitations Applicable if the Company is in Bankruptcy. Notwithstanding any
other provisions of the Plan to the contrary, a Participant or Beneficiary is
not permitted to elect, and the Plan shall not pay, a single sum payment or
other optional form of benefit that includes a Prohibited Payment with an
Annuity Starting date that occurs during any period in which the Company is a
debtor in a case under Title 11, United States Code, or similar federal or state
law, except for payments made within a Plan Year with an Annuity Starting Date
that occurs on or after the date on which the Plan’s enrolled actuary certifies
that the Plan’s AFTAP for that Plan Year is not less than 100%. In addition,
during such period in which the Company is a debtor, the Plan shall not make any
payment for the purchase of an irrevocable commitment from an insurer to pay
benefits or any other payment or transfer that is a Prohibited Payment, except
for payments that occur on a date within a Plan Year that is on or after the
date on which the Plan’s enrolled actuary certifies that the Plan’s AFTAP for
that Plan Year is not less than 100%. The limitation set forth in this
Section 5.8(c) does not apply to any payment of a benefit which under section
411(a)(11) of the Code may be immediately distributed without the consent of the
Participant.

 

- 3 -



--------------------------------------------------------------------------------

(d) Provisions Applicable After Limitations Cease to Apply.

(i) Resumption of Prohibited Payments. If a limitation on Prohibited Payments
under Sections 5.8(a)(i), 5.8(b)(i), or 5.8(c) applied to the Plan as of a
Section 436 Measurement Date, but that limit no longer applies to the Plan as of
a later Section 436 Measurement Date, then that limitation does not apply to
benefits with Annuity Starting Dates that are on or after that later Section 436
Measurement Date.

(ii) Resumption of Benefit Accruals. If a limitation on benefit accruals under
Section 5.8(b)(iii) applied to the Plan as of a Section 436 Measurement Date,
but that limitation no longer applies to the Plan as of a later Section 436
Measurement Date, then benefit accruals shall resume prospectively and that
limitation does not apply to benefit accruals that are based on service on or
after that later Section 436 Measurement Date, except as otherwise provided
under the Plan. The Plan shall comply with the rules relating to partial years
of participation and the prohibition on double proration under Department of
Labor Regulation 29 CFR section 2530.204-2(c) and (d).

(iii) Shutdown and Other Unpredictable Contingent Event Benefits. If an
Unpredictable Contingent Event Benefit with respect to an Unpredictable
Contingent Event that occurs during the Plan Year is not permitted to be paid
after the occurrence of the event because of the limitation of
Section 5.8(b)(11), but is permitted to be paid later in the same Plan Year (as
a result of additional contributions or pursuant to the enrolled actuary’s
certification of the AFTAP for the Plan Year that meets the requirements of
Treas. Reg. §1.436-1(g)(5)(ii)(B)), then that Unpredictable Contingent Event
Benefit shall be paid, retroactive to the period that benefit would have been
payable under the terms of the Plan (determined without regard to
Section 5.8(b)(ii)). If the Unpredictable Contingent Event Benefit does not
become payable during the Plan Year in accordance with the preceding sentence,
then the Plan is treated as if it does not provide for that benefit.

(iv) Treatment of Plan Amendments That Do Not Take Effect. If a Plan amendment
does not take effect as of the effective date of the amendment because of the
limitation of Section 5.8(a)(ii) or 5.8(b)(iii), but is permitted to take effect
later in the same Plan Year (as a result of additional contributions or pursuant
to the enrolled actuary’s certification of the AFTAP for the Plan Year that
meets the requirements of Treas. Reg. §1.436-1(g)(5)(ii)(C)), then the Plan
amendment must automatically take effect as of the first day of the Plan Year
(or, if later, the original effective date of the amendment). If the Plan
amendment cannot take effect during the same Plan Year, then it shall be treated
as if it were never adopted, unless the Plan amendment provides otherwise.

 

- 4 -



--------------------------------------------------------------------------------

(e) Notice Requirement. See Section 101(j) of ERISA for rules requiring the plan
administrator of a single employer defined benefit pension plan to provide a
written notice to Participants and Beneficiaries within 30 days after certain
specified dates if the Plan has become subject to a limitation described in
Sections 5.8(a)(i), 5.8(b), or 5.8(c).

(f) Methods to Avoid or Terminate Benefit Limitations. See sections 436(b)(2),
(c)(2), (e)(2) and (f) of the Code and Treas. Reg. §1.436-1(f) for rules
relating to employer contributions and other methods to avoid or terminate the
application of the limitations set forth in Sections 5.8(a) through (c) for a
Plan Year. In general, the methods the Company may use to avoid or terminate one
or more of the benefit limitations under Sections 5.8(a) through (c) include
employer contributions and elections to increase the amount of plan assets which
are taken into account in determining the AFTAP, making an employer contribution
that is specifically designated as a current year contribution that is made to
avoid or terminate application of certain of the benefit limitations, or
providing security to the Plan.

(g) Special Rules.

(i) Rules of Operation for Periods Prior to and After Certification of Plan’s
AFTAP.

(A) In General. Section 436(h) of the Code and Treas. Reg. §1.436-1(h) sets
forth a series of presumptions that apply (1) before the Plan’s enrolled actuary
issues a certification of the Plan’s AFTAP for the Plan Year and (2) if the
Plan’s enrolled actuary does not issue a certification of the Plan’s AFTAP for
the Plan Year before the first day of the 10th month of the Plan Year (or if the
Plan’s enrolled actuary issues a range certification for the Plan Year pursuant
to Treas. Reg. §1.436-1(h)(4)(ii) but does not issue a certification of the
specific AFTAP for the Plan by the last day of the Plan Year). For any period
during which a presumption under section 436(h) of the Code and Treas. Reg.
§1.436-1(h) applies to the Plan, the limitations under Sections 5.8(a) through
(c) are applied to the Plan as if the AFTAP for the Plan Year were the presumed
AFTAP determined under the rules of section 436(h) of the Code and Treas. Reg.
§1.436-1(h)(1), (2) or (3). These presumptions are set forth in
Section 5.8(g)(i)(B) through (D).

(B) Presumption of Continued Underfunding Beginning First Day of Plan Year. If a
limitation under Sections 5.8(a), (b) or (c) applied to the Plan on the last day
of the preceding Plan Year, then, commencing on the first day of the current
Plan Year and continuing until the Plan’s enrolled actuary issues a
certification of the AFTAP of the Plan for the current Plan Year, or, if
earlier, the date Section 5.8(g)(i)(C) or 5.8(g)(i)(D) applies to the Plan:

(1) The AFTAP of the Plan for the current Plan Year is presumed to be the AFTAP
in effect on the last day of the preceding Plan Year; and

(2) The first day of the current Plan Year is a Section 436 Measurement Date.

 

- 5 -



--------------------------------------------------------------------------------

(C) Presumption of Underfunding Beginning First Day of 4th Month. If the Plan’s
enrolled actuary has not issued a certification of the AFTAP for the Plan Year
before the first day of the 4th month of the Plan Year and the Plan’s AFTAP for
the preceding Plan Year was either at least 60% but less than 70% or at least
80% but less than 90%, or is described in Treas. Reg. § 1.436-1(h)(2)(ii), then,
commencing on the first day of the 4th month of the current Plan Year and
continuing until the Plan’s enrolled actuary issues a certification of the AFTAP
for the Plan for the current Plan Year, or, if earlier, the date
Section 5.8(g)(i)(D) applies to the Plan:

(1) the AFTAP of the Plan for the current Plan Year is presumed to be the Plan’s
AFTAP for the preceding Plan Year reduced by 10 percentage points; and

(2) the first day of the 4th month of the current Plan Year is a Section 436
Measurement Date.

(D) Presumption of Underfunding On and After First Day of 10th Month. If the
Plan’s enrolled actuary has not issued a certification of the AFTAP for the Plan
Year (or if the Plan’s enrolled actuary has issued a range certification for the
Plan Year pursuant to Treas. Reg. §1.436-1(h)(4)(ii) but has not issued a
certification of the specific AFTAP for the Plan Year by the last day of the
Plan Year), then, commencing on the first day of the 10th month of the current
Plan Year and continuing through the end of the Plan Year:

(1) the AFTAP of the Plan for the current Plan Year is presumed to be less than
60%; and

(2) the first day of the 10th month of the current Plan Year is a Section 436
Measurement Date.

(ii) Certain Frozen Plans and Other Special Rules.

(A) Plan Termination. The limitations on Prohibited Payments in
Section 5.8(a)(i), 5.8(b)(i) and 5.8(c) do not apply to Prohibited Payments that
are made to carry out the termination of the Plan in accordance with applicable
law. Any other limitations under this section of the Plan do not cease to apply
as a result of termination of the Plan.

 

- 6 -



--------------------------------------------------------------------------------

(B) Exception to Limitations on Prohibited Payments Under Certain Frozen Plans.
The limitations on Prohibited Payments set forth in Sections 5.8(a)(i),
5.8(b)(i) and 5.8(c) do not apply for a Plan Year if the terms of the Plan, as
in effect for the period beginning on September 1, 2005, and continuing through
the end of the Plan Year, provide for no benefit accruals with respect to any
Participants. This Section 5.8(g)(ii)(B) shall cease to apply as of the date any
benefits accrue under the Plan or the date on which a Plan amendment that
increases benefits takes effect.

(C) Special Rules Relating to Unpredictable Contingent Event Benefits and Plan
Amendments Increasing Benefit Liability. During any period in which none of the
presumptions under Section 5.8(g)(i) apply to the Plan and the Plan’s enrolled
actuary has not yet issued a certification of the Plan’s AFTAP for the Plan
Year, the limitations under Sections 5.8(a)(ii) and 5.8(b)(ii) shall be based on
the inclusive presumed AFTAP for the Plan, calculated in accordance with the
rules of Treas. Reg. §1.436-1(g)(2)(iii).

(iii) Special Rules Under PRA 2010.

(A) Payments Under Social Security Leveling Options. For purposes of determining
whether the limitations under Sections 5.8(a)(i) or 5.8(b)(i) apply to payments
under a social security leveling option, within the meaning of section
436(j)(3)(C)(i) of the Code, the AFTAP for a Plan Year shall be determined in
accordance with the “Special Rule for Certain Years” under section 436(j)(3) of
the Code and any Treasury regulations or other published guidance thereunder
issued by the Internal Revenue Service.

(B) Limitation on Benefit Accruals. For purposes of determining whether the
accrual limitation under Section 5.8(b)(iii) applies to the Plan, the AFTAP for
a Plan Year shall be determined in accordance with the “Special Rule for Certain
Years” under section 436(j)(3) of the Code (except as provided under section
203(b) of the Preservation of Access to Care for Medicare Beneficiaries and
Pension Relief Act of 2010, if applicable).

(iv) Interpretation of Provisions. The limitations imposed by this Section 5.8
shall be interpreted and administered in accordance with section 436 of the Code
and Treas. Reg. §1.436-1.

 

- 7 -



--------------------------------------------------------------------------------

  (h) Definitions. The definitions in the following Treasury Regulations apply
for purposes of Sections 5.8(a) through (g): section 1.436-1(j)(1), defining
Adjusted Funding Target Attainment Percentage (“AFTAP”); section 1.436-1(j)(2),
defining Annuity Starting Date; section 1.436-1(j)(6), defining Prohibited
Payment; section 1.436-1(j)(8), defining Section 436 Measurement Date; and
section 1.436-1(j)(9), defining an Unpredictable Contingent Event and an
Unpredictable Contingent Event Benefit.”

 

  2. Section 11.5 of the Plan is hereby deleted in its entirety.

IN WITNESS WHEREOF, the Benefit and Retirement Plan Committee has caused this
Amendment No. 1 to be adopted on behalf of VWR International, LLC this 16th day
of December, 2013.

 

Attest:     VWR INTERNATIONAL, LLC

/s/ Pam Klonaris

    By:  

/s/ James M. Kalinovich

Title:  

Treasury Analyst

    Title:  

VP and Corporate Treasurer

 

- 8 -